DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Response to Amendment
This non-final Office action is in response to the Amendment filed September 12, 2022 in conjunction with the RCE.

Response to Arguments
Applicant’s arguments, see pages 4 and 5 of the Amendment filed September 12, 2022, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, those rejections are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Japanese Patent Publication No. JPS57181703A by Tanaka.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JPS57181703A by Tanaka (hereinafter TANAKA) in view of Japanese Patent Publication No. JPS53109851A by Sugano, hereinafter SUGANO.  Citation to TANAKA and SUGANO will be made to the European Patent Office Espacenet English machine translations accompanying this action.
Regarding Claim 1, TANAKA discloses a roll forming machine (Fig. 1; p. 1, l. 14) comprising:
a movable horizontal roll stand (7 in Fig. 1;p. 2, l. 47) including one or a plurality of horizontal roll housings (see ‘Roll Housings’ annotation made to Fig. 1 of TANAKA reproduced below) in each of which a pair of upper and lower horizontal rolls is housed (8 and 8’ in Fig. 1; p. 2, l. 52-53), the horizontal roll housing including a pair of roll chock receivers (see ‘Chock Receivers’ annotation made to Fig. 6 of TANAKA reproduced below), the horizontal roll housing being configured to retreat from a position on a forming line to a position outside of the forming line on a retreating side that is one side of the forming line perpendicular to the forming line (roll stand 7 may retreat from a position on the forming line as shown in Fig. 1 to a position perpendicular to and outside of the forming line as shown in Fig. 5; p. 2, l. 65 through p. 3, l. 89) while being mounted on a carriage (2’ in Figs. 3-5; p. 2, l. 50);
a fixed stand (see ‘Fixed Stand’ annotation made to Fig. 1 of TANAKA below) with an overhang part (6 in Fig. 1; p. 2, l. 52) jutting out from a main frame (see ‘Main Frame’ annotation below) standing upright outside of the forming line on a counter-retreating side that is an opposite side of the forming line from the retreating side to extend over the forming line and being supported in a cantilever style by the main frame (overhang part 6 in Fig. 1 juts out from the Main Frame which stands upright outside of the forming line on the side opposite to the side where roll stand 7 is moved, and overhang part 6 is supported in a cantilever style); and
first and second roll chocks configured to respectively support opposite ends of the upper horizontal roll (Fig. 6 shows the Roll Housings have ‘Chock Receivers’ which support upper roll 8), wherein
the horizontal roll housing which is returned to the position on the forming line is housed directly below the overhang part of the fixed stand (the Roll Housing making up roll stand 7 in Fig. 1 are returned from their position shown in Fig. 5 to the position shown in Fig. 1; p. 3, l. 90-99), and the overhang part is provided with:
first and second screw down devices (see ‘Screw Downs’ annotation made to Figs. 1 and 6 below) for applying pressing forces respectively to the first and second roll chocks of the upper horizontal roll in the horizontal roll housing which is at the position on the forming line (Fig. 6 shows the Screw Downs applying pressing force to upper horizontal roll 8 within a Chock Receiver), the first and second screw down devices being left at the overhang part when the horizontal roll housing is retreated to the position outside of the forming line (Figs. 3-5 show the Screw Downs are left at overhang part 6 when horizontal roll stand 7 is moved away from the forming line); and
housing supports (see ‘Housing Supports’ annotation made to Fig. 1 below) engaged with the opened top of the horizontal roll housing in the forming line to support and lock the horizontal roll housing (the Housing Supports engage the Roll Housings to support and lock roll stand 7).

    PNG
    media_image1.png
    311
    492
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    267
    media_image2.png
    Greyscale

TANAKA does not expressly disclose the horizontal Roll Housings are top-opened for removing the horizontal rolls upward through the opened top of the horizontal roll housing.
SUGANO teaches a rolling mill (Figs. 1-5; Abstract) where the horizontal rolls (i1, i2 and i3 in Fig. 1; Abstract)are replaced by moving the roll chocks (c, d and h in Fig. 2) holding the rolls through the open top end of the stand side housings (Fig. 5 shows top 19 is removable when pins 22 are tilted outwardly as shown in dashed line in the figure, so that top 19 may be removed, allowing the roll chocks and rolls to be removed through the opened top of horizontal roll housing 1; Abstract).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use an open top roll housing as taught by SUGANO in a roll forming machine as disclosed by TANAKA as a roll housing performing the same function as the roll housings of TANAKA to provide the same recognized predictable result of providing a roll housing with a way to remove the roll chocks and rolls from the roll housing as taught by SUGANO.
Regarding Claim 2, the prior art reference combination of TANAKA in view of SUGANO renders the roll forming machine of Claim 1 unpatentable as explained above. The retreating side of TANAKA’s roll forming machine is considered as an “operation side” for changing of the horizontal rolls in the horizontal roll stand because the retreating side disclosed in TANAKA is on the side of the forming line where roll changing operations are carried out.  Further, the retreating side is opposite from the “drive side” of the forming line in that the drive motor (11 in Fig. 1;p. 2, l. 55) is located on the opposite side of the forming line making it the “drive side” of the forming line.
Regarding Claim 4, the prior art reference combination of TANAKA in view of SUGANO renders the roll forming machine of Claim 1 unpatentable as explained above.  When using the open top roll housing as taught by SUGANO in a roll forming machine as disclosed by TANAKA, the resulting combined roll forming machine would have housing supports (pins 22 in Fig. 5 of SUGANO) provided to the overhang part (pins 22 and top 19 of open top roll housing 1 in Fig. 5 of SUGANO would work with overhang part 6 of TANAKA to provide roll chock adjustment to the roll forming machine of TANAKA) are slidable supports (pins 22 slide against top 19 when pins 22 are pivoted from the tilted position as shown in dashed lines in Fig. 5 of SUGANO to the locking position) to be engaged sideway with a forming line upstream portion and a forming line downstream portion of the horizontal roll housing (pins 22 of the open top roll housing taught by SUGANO when used in the roll forming machine disclosed by TANAKA would be oriented with respect to the forming line such that one set of pins would be located on an upstream side of the roll housing and one set of pins would be located on a downstream side of the roll housing) in response to motion of the horizontal roll housing of the horizontal roll stand of returning from the position outside of the forming line on the retreating side of the forming line into the forming line (the pins would be pivoted into a locked position when the roll housing is returned to the forming line).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in view of SUGANO and further in view of Korean Patent Publication No. KR 20150105807 A by Kim, hereinafter KIM.  An English translation of KIM was previously provided with the Non-Final Office Action of May 12, 2021.
Regarding Claim 6, the prior art reference combination of TANAKA in view of SUGANO renders the roll forming machine of Claim 1 unpatentable as explained above. Neither TANAKA nor SUGANO disclose a vertical roll stand with a pair of right and left side rolls mounted on the carriage of the horizontal roll stand to be adjacent to the horizontal roll housing from upstream and/or downstream of the forming line as Claim 6 claims.
KIM teaches a roll exchanger machine in rolled pipe manufacturing for efficiently replacing rolls.  KIM further teaches wherein a vertical roll stand (210 in Fig. 1) with a pair of right and left side rolls is mounted on the carriage (200 in Fig. 1) of the horizontal roll stand (230 in Fig. 1) to be adjacent to the horizontal roll housing from upstream and/or downstream of the forming line (vertical roll stand 210 comprising a left and right roller is located upstream in the forming line as shown in Fig. 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the roll forming machine of TANAKA in view of SUGANO by integrating an upstream vertical roll stand comprising left and right rolls as taught by KIM on the carriage (2’ in Fig. 1) disclosed by TANAKA to allow efficient pipe manufacturing operations and roll exchange as taught by KIM.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Both Claims 3 and 5 claim the limitation of the overhang part of the fixed stand being supported in such a manner as to be movable together with the first and second screw down devices and the housing supports in an up-down direction relative to the fixed stand.  Neither TANAKA nor SUGANO teach this detail.
The prior art contains roll stand housings with a stationary outer housing and a movable inner housing, such as is taught by Japanese Patent Publication No. JPS58215207A by Ishibashi et al. (hereinafter ISHIBASHI), which makes a portion of the housing movable in an up-down direction with respect to the stationary portion.  However, the movable inner housing of ISHIBASHI is not supported in a cantilever style as Claim 1 requires.  The prior art does not appear to teach or suggest a cantilever style overhang part which is movable up and down as Claims 3 and 5 require in conjunction with all of the other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725